RECEIVED IN
                                 CAUSE NO.PD-0150-15          COURT OF CRIMINAL APPEALS

                                                                     AUG 03 2015
                                       IN THE

                           TEXAS GOURT OF CRIMINAL APPEALS
                                                                  Ab®!Acosla,GteJfc
                                   AT AUSTIN, TEXAS

                                                                      I

                                                                          FILED IN
                      DANNY RAY RAJS^ER,APPELLANT PRD SE, COURT OF CRIMINAL APPEALS

                                                                    Abel AcOSla, Clerk
                             CHE STATE OF TEXAS,
                            Tl                     APPELLEE




           PRO SE MOTION    FOR EN BANC RECONSIDERATION OF APPELLANT'S
         PRO SE MOTION TO EXCEED THE -15- PAGE LIMIT AS DENIED WITHOUT
       ANY CONSIDERATION OF ALTERNATIVE RELIEF TO REDRAW STRICKEN "PDR"



TO THE HONORABLE JU0GES OF SAID COURTS
   NOW <20ME3,DANNY RAY RANCHER, Appellant/Pro se and pursuant to USCA.CONST.
vAMENDS.ist/5th,14th;Tex*Const.Arts.5§4,5§5,l§13(Open Courts);TRAP.Rules 49.7,
 49-*-$?,2(c), and files Motion for En Banc Reconsideration of Appellant's Pro
se Motion to Exceed the -15- page Limit As Denied Without any Further Consider
ation of Requested Alternative Relief to Redraw Stricken "PDR". And in support
there of would respectfully show as follows!
                                         I.

   On July 14,2015, Post Card Notice was entered in absence of any OUurt of
Criminal Appeals' Signature or Action Taken Sheet signatured by any Panel of
Judges to constitute a Quorom's Denial of Appellant's Pro se Motion to Exceed
the page Limit regarding the stricken Pro se "PDR".
   Only on July 27,2015, was Appellant Pro se made aware of this Court of Crim
inal Appeals' Notice denying his Motion to exceed the page limit when prison mail
room officials deliverd such Notice. Which entailed a-13- day delay wherein the
Post Card Notice was/is Postdated JULY 22,2015, which was/is another -8- full days
after such denial was entered on July 14,2015.
                                        II.

TEX.CONST.ART.5§4(a)(b),pertinent here provides: "COURT OF CRIMINAL APPEALS;JUDGES."
   (a) The Court of Criminal Appeals Shall consist of Bight Judges and One Presiding
                                              1
Judge." (fc# "For the purpose of hearing acses, the Court of Criminal Appeals
may sit in panels of Three Judge, the designation thereof to be under Rules
established by the court. In a panel of Three Judges, Two Judges Shall const
itute a Qugurom and the concurrence of two judges Shall be Necessary for a de^-
cision. The presiding Judge,under the rules established by the court,shall
convene the court en banc for the purpose of hearing cases. . . When convened
en banc, five judges shall constitute a quorom and the concurrence of five
judges shall be necessary for a decision."
8 "The question of the number of judges necessary to authorize the transact
ion of business by a cm'rt is as a general rule to be determined from the Con
stitution or statutory provisions creating and regulating courts,and as a general
rule a majority of the members of a court is a "quorom" for the transaction of
business and the decision of cases and in the absence of a "quorom",or the number
required by law to hold court, a judgement rendered by the remaining judges is a
nullity." See LONG V. STATE, (GR.APP. 1910) 59 TEX, GRIM... 103,127 SW. 551, AM.ANN.
CAS.ill2h,1244.
TRAP. RULE 67.1, provides: "FOUR JUDGE VOTE." "By at least Four Judges,the Court
oi Criminal Appeals may grant review of a court of appeals' decision in a criminal
case at any time before the mandate of the court of appeals issued,"
TRAP.RULE 69.1, provides: "GRANTING OR REFUSAL." "If Four Judges do not vote
to grant a Petition for Discretionary Review* the Court will enter a docket not
ation that the Petition is Refused. "If Four Judges Vote to Grant the Petition
the Court will enter a docket notation that the Discretionary Review is Granted."
TEX.CONST.ART.5§5, pertinent here provides: "JURISDICTION OF COURT OF CRIMINAL
APPEALS*" (a) "The Court of Criminal Appeals shall have final appellate juris
diction coextensive with the limits of the State, and its determinations shall
be final, in all criminal cases of whatever grade, with such exceptions and un
der such regulations as may be provided in this Constitution or as prescribed
by law."
   (b) "The appeal of all other criminal cases shall be to the Courts of Appeals*
as prescribed by law. In addition,the Court of Criminal Appeals may,on its own
motion review a decision of a Court of Appeals in a criminal case as provided by
law. DISCRETIONARY REVIEW BY THE COURT OF CRIMINAL APPEALS IS NOT A MATTER OF RIGHT,
BUT OP SOUND JUDICIAL DISCRETION."

   "THE FUNDAMENTAL REQUIREMENT OF DUE PROCESS IS THE OPPORTUNITY TO BE HEARD.
IT IS AN OPPORTUNITY WHICH MUST BE GRANTED M   A MEANINGFUL TIME AND IN A MEAN
INGFUL MANNER."ARMSTRONG V. MANZO, 85 S.CT. 1187 (1965).
   "WHETHER A STATE: LAW *S PROPERLY CHARACTERIZED AS FALLING UNDER THE EX POST
FACTO CLAUSE IS A FEDERAL QUESTION THAT THE SUPREME COURT DETERMINES FOR ITSELF."
USCA.CONST. ART.l§10,CL.l. CARMBLL V. TEXAS, 120 S.CT. 1620 (2000).
   "IN BEAZELL V. OHIO, 46 S.CT. 68 (1925). THE S!P?®!K COURT SUMMARIZED THE
CHARACTERISTICS OF AN EX POST FACTO LAW: IT IS SETTLED BY DECISIONS OF THIS COURT
SO WELL KNOWN THAT THIS CITATION MAY BE DISPENSED WITH THAT ANY STATUTE WHICH
PUNISHES AS A CRIME ANY ACT PREVIOUSLY COMMITTED WHICH WAS INNOCENT WHEN DONE,
WHICH MAKES MORE BURDENSOME THE PUNISHMENT FOR A GRIME, AFTER ITS COMMISSION, OR
DEPRIVES ONE CHARGED WITH CRIME OF ANY DEFENSE AVAILABLE ACCORDING TO LAW AT THE
TIME WHEN THE ACT WAS COMMITTED IS PROHIBITED AS EX .POST FACTO."

   "Defendant's claim that his convictions were barred by EX POST FACTO CLAUSES
OF TEXAS AND UNITED STATES CONSTITUTIONS BECAUSE STATUTE UNDER WHICH THEY WERE
PROSECUTED HAD NOT YET BEEN K3ACTED AT TIME OF HIS ALLEGEDLY CRIMINAL CONDUCT
WAS NOT FORFEITABLE IRREGULARITY OF TRIAL PROCESS AND COULD BE RAISED FOR FIRST

                                        2.
  TIME ON APPEAL;DEFENDANT WAS NOT OBJECTING TO SUFFICIENCY OP CHARGING




 -f<9nmY orJ,,^S «oio;* 292(a). See NGUYEN V. UNITED STATES, 123 S CT 31*n




 op £SZ££ S     ^S
          waw rauus&s      T
                      .snasB-     ^ Bro *£"?•*
                              V. N.L.R.B., 130 S*CT. 2535'""*-*
                                                           (2010).
    "BECAUSE THE EXHAUSTION DOCTRINE FOR FEDERAL HABEAS RELIPp re; ruKTrtn*
 SL22L™8 S!BMB C0URTS * ™-' AND FAIR OPP^TuSto%£»£fSS^
 SS51S2!Mi (XAIMS «*• ^^ 1^ See also ;
                                   •'****                       !'•'
                           FURTHER ISSUES PRESENTED          r''*Y '
  Whether Strict Application of the Judfemade TRAP.Rule 9 a(U(o\tn\ i«_

                     e iS xn "ittuct with and Repugnant to USCA.CONST.ARTS.
                                       3